 

Donald J. Bores (“Lender”)

1792 Cranberry Isles Way

Apopka, FL 32712

 

Promissory Note of May 30, 2013 –

Agreement to Extend the Due Date beyond the December 31, 2015 Extension to June
30, 2016

 

On this date of December 31, 2015, I, Donald J. Bores, Sr., the “Lender”, agrees
to extend the due date of the $50,000 promissory note entered into on May 30,
2013, then extended to July 1, 2014, then to December 31, 2014, then to June 30,
2015, then to December 31, 2015 and now to June 30, 2016 under the same terms
and conditions as originally drafted.

 

Terms of Repayment: This Note, all principal and accrued interest is now due and
payable on or before June 30, 2016. In the event it is paid prior to the due
date, the principal and all accrued interest to the date will constitute payment
in full.

 

Choice of Law: All terms and conditions of this Note shall be interpreted under
the laws of the state on Minnesota.

 

Signed and acknowledged by

 

//Donald J. Bores, Sr.//

 

Lender

1792 Cranberry Isles Way

Apopka, FL 32712h

 

December 31, 2015

 



 

 

